Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Argument
1.          Continued Examination Under 37 CFR 1.114:
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 08/10/2021 has been entered.       
	  
             Applicant's arguments filed 08/10/2021 have been fully considered and they pertain to the amendments, this office action renders the arguments moot based on the new citations mapped to the amended claim language.
             Please notice, among the supporting sections of the specification that the applicant has provided for the amendments, the examiner finds the Fig 19, flow chart providing an orderly steps S14 – S22, that if implemented as an amendment to the independent claims 1 and 7 overcomes Kawamura, when it includes all steps below as designed to first determine if the three-dimensional object on which the images are projected to be a two-dimensional object instead of a 3D object based on the determination of a straight line segment (S14-S15), if not, sequentially considers all Kawamura, the examiner per office policy must provide an updated search for any other references that might meet all the limitations.

               
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claims 1, 3, 7 – 9 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawamura (US 20120069180 A1).

                Regarding claim 1, Kawamura discloses “A control method for a projector comprising: 
    {Fig 10 (image projection unit 1, and camera 4 (photographing unit))},

             acquiring first imaging data obtained by capturing, at a second time, the first projected image;  {[0012] "generating unit that generates first image data to project a first image", Fig 16,  [0014] discloses the photographing of the images and correction of the images, The capture is at a second time, after the projection time which is the first time},

             determining, based on the first imaging data, a type of a three-dimensional shape of the projection surface; 
       {[0089]  and [0160] " the information provision image data correcting unit 11a performs calculation processing using an information provision region shape parameter to specify a three-dimensional shape of the information provision region”}, 

          projecting a second image including a plurality of points onto the projection surface to thereby display, at a third time different from the first time, a second projected image on the projection surface; 
           {[0012] "a second image data generating unit that generates second image data to project “at a third time (second image projected) different from the first time (when first image projected)", also [0018] the corrected image for the second image generated (after capturing the second image), and projected, then captured again to eliminate distortion caused by a three-dimensional object on which the image is projected as illustrated in Fig 43, and [0163] discloses point projection.  Also various patterns projected shown in Fig 5, 33, 34, 43 that include points in lattice, checkerboard, and other type patterns},  

            the second projected image (Fig 33 (b)) being displayed on the projection surface when the first projected image (Fig 34(b))  is not displayed on the projection surface;                    
             {“The first projected image 34(b) appears distorted on the surface, and it is prior to the correction and creation of the second corrected image Fig 33 (b). Thus, as illustrated the first projected image is a distorted image. Then, the second image is generated and projected as clearly illustrated NOT distorted, thus the previous distorted image is removed and replaced by the corrected image} -- met by -- [0171] " Therefore, the image projecting unit 1 projects a two-dimensional image Pic'' distorted as shown in FIG. 34(b) on the image surface P. While the image projecting unit 1 projects the two-dimensional image Pic'' as described above, the user can visually recognize a two-dimensional image Pic with no distortion as shown in FIG. 33(b). }

             acquiring second imaging data obtained by capturing, at a fourth time different from the second time, the second projected image;
            {[0018-19] discloses the second captured image and its correction for distortion as noted above it was said that the corrected image for the second image generated (after capturing the second image), and projected, then captured again to eliminate distortion caused by a three-dimensional object on which the image is projected as illustrated in Fig 43); that is, “capturing (second projected image) at a fourth time },  

          specifying, based on the second imaging data [0019]  and the type of the three-dimensional shape [0160] on the projection surface, positions of the respective plurality of points on the projection surface; 
            {[0163] discloses point projection as cited “With regard to the positional relationship”.  Also various patterns projected shown in Fig 5, 33, 34, 43 that include points in lattice, checkerboard, and other type patterns}, 

        generating, based on the positions of the respective plurality of points, correction data for correcting distortion of an image projected onto the projection surface; correcting, based on the correction data, image data input to the projector; and projecting, onto the projection surface, a corrected image based on corrected image data obtained by correcting the image data”. 
              {[0018] discloses the first captured image and its correction for distortion, and detailed in [0159]. Then [0019] discloses the second captured image and its correction for distortion as detailed in [0161-163].     

            Wherein when the first projected image (Fig 34 (b)) is displayed on the projection surface, the second projected image (Fig 33(b)) is not displayed on the projection surface.                 {“The first projected image 34(b) appears distorted on the surface, and it is prior to the correction and creation of the second corrected image Fig 33 (b). Thus, as illustrated the first projected image is a distorted image. Then, the met by -- [0171] " Therefore, the image projecting unit 1 projects a two-dimensional image Pic'' distorted as shown in FIG. 34(b) on the image surface P. While the image projecting unit 1 projects the two-dimensional image Pic'' as described above, the user can visually recognize a two-dimensional image Pic with no distortion as shown in FIG. 33(b). }


                Regarding claim 3, Kawamura discloses claim 1,“The control method for the projector according to claim 1, wherein in processing for determining the type of the three-dimensional shape on the projection surface based on the first imaging data”, 
                       Kawamura further  discloses “the type of the three-dimensional shape on the projection surface is determined out of a plurality of types concerning the three-dimensional shape” as already met in claim 1 by [0089] "three-dimensional measuring device" and [0160] " the information provision image data correcting unit 11a performs calculation processing using an information provision region shape parameter to specify a three-dimensional shape of the information provision region”}, 

              “concerning the three-dimensional shape including a first type and a second type, and”,   met by [0224] using Fig 43 discloses projecting on two different type of 3D objects (first type) one box shape and “second type” cylindrical type. 


          {as already detailed in claim 1,  [0012] "a second image data generating unit that generates second image data to project" and [0163] discloses point projection.  Also various patterns projected shown in Fig 5, 33, 34, 43 that include points in lattice, checkerboard, and other type patterns,  [0019] discloses the second captured image and its correction for distortion as detailed in [0161-163]. 


                Regarding claim 7, this claim for the projector (device), first identifies the hardware for the projector, “projection lens configured to project an image onto a projection surface;” met by Fig 10, image projection unit 1 (inherently has a lens), and a processor, and 
             then discloses the same limitations that already met in the method claim 1, and those same type limitations for method are met based on the same rational, as already noted in claim 1.  

               Regarding claim 8, Kawamura further discloses “The control method for the projector according to claim 1, wherein the captured second projected image does not 
          It was detailed in claim 1 using [0012, 14, 18], and [0018] discloses the captured image is corrected then projected and recaptured, that is, “the captured second projected image does not contain the first imaging data, and the captured first projected image does not contain the second imaging data”.

                Regarding claim 9, this claim for the projector (device), and first the hardware for the projector, “projection lens configured to project an image onto a projection surface;” met by Fig 10, image projection unit 1 (inherently has a lens), and a processor, and
                Then discloses the same limitations that already met in the method claim 8, and those same type limitations for method are met based on the same rational, as already noted in claim 1.


Claim Rejections - 35 USC § 103
        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
3.	Claims 2, 5 rejected under 35 U.S.C. 103 as being un-patentable over Kawamura (US 20120069180 A1).in view of Xi et al., hereinafter Xi (US 20140002610 A1).

          Regarding claim 2, Kawamura discloses claim 1, “The control method for the projector according to claim 1, wherein the first image”,
                  Kawamura does not explicitly discloses “wherein the first image includes a stripe pattern”.
               Xi in a similar field of endeavor teaches “wherein the first image includes a stripe pattern”, met by [0036] In this case, area matching is used to figure out the correspondence between the projector and imaging device.  Patterns may also be constructed of primitives having other geometric shapes including but not limited to discs, circles, stripes, etc.”
            It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Kawamura as taught in Xi to provide “wherein the first image includes a stripe pattern”, for the purpose of, being able to use any type pattern best suited to determine the shape of a three dimensional object as various patterns are known to be project on 3D objects in the art as also Xi [0036] teaches.


          Regarding claim 5, Kawamura discloses claim 3, but Kawamura does not explicitly discloses “The control method for the projector according to claim 3, wherein the first image is divided into a plurality of regions, and the type of the three-
               Xi in a similar field of endeavor teaches these limitations,
            The analogues art explained in [0008] and “wherein the first image is divided into a plurality of regions” met by [0027], "the projector image plane and the camera image plane can be divided by a series of epipolar lines.  Then, the structure pattern is developed along each epipolar line".   

             “and the type of the three-dimensional shape on the projection surface is determined out of the plurality of types based on directions of normal vectors in a respective plurality of regions included in the first projected image indicated by the first imaging data”, met by [0054],
                    "3D shape is determined based on directions of normal vectors" met by [0054] "a vector-based 3D reconstruction strategy which determines the ray vector for each pixel of the imaging device and projector in the scene".
              It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Kawamura as taught in Xi to provide “The control method for the projector according to claim 3, wherein the first image is divided into a plurality of regions, and the type of the three-dimensional shape on the projection surface is determined out of the plurality of types based on directions of normal vectors in a respective plurality of regions included in the first projected image indicated by the first imaging data”,  for the purpose of, solving the problem of “the uniform model for Xi.


4.	Claims 4, 6 rejected under 35 U.S.C. 103 as being un-patentable over Kawamura (US 20120069180 A1).in view of Tanaka et al., hereinafter Tanaka (US 20180007329 A1).

             Regarding claim 4, Kawamura discloses claim 3, “The control method for the projector according to claim 3, wherein a line segment (Fig 33, (b) and Fig 34 (b)) is included in the first image {noted in detail in claim 1}, and the type of the three-dimensional shape {[0089, and 160]} on the projection surface is determined out of the plurality of types based on a line segment included in the first projected image indicated by the first imaging data.”,
                  Although all limitations are fully met by Kawamura, the examiner also combines Tanaka in a similar field of endeavor to explicitly show in diagrams how the projected patterns that include lines are projected on a 3D object, and how the line is visually changed when its image falls on a 3D object, and how the distortion correction would appear after the correction so that the 3D object does not skew the intended pattern projected on it. 
            Tanaka in Fig 7 showing the lines, Fig 8 as line appears on the 3D object, and Fig 9 as the lines distortion is corrected.   
                 It would have been obvious to one of ordinary skill in the art before the Kawamura as taught in Tanaka to provide the visual comparison before and after correction of the projected pattern on a 3D object for  a simplified visual explanation (although Kawamura already meets all the limitations of this claim).

              Regarding claim 6, Kawamura discloses claim 3, “The control method for the projector according to claim 3”
               And Kawamura further teaches “wherein the plurality of types are a plane shape {as shown in Fig 43 1b, the plane as the first plane front side of the Box 1b},
      , a shape formed by a first plane and a second plane crossing the first plane, 
           {as shown in Fig 43 1b, the first plane front side of the Box 1b, and a second plane crossing the first plane on the side of the box},
           a shape of a side surface of a cylinder, a shape of a side surface of an elliptical cylinder, {as shown in Fig 43, the cylinder},
               
              Kawamura  does not explicitly disclose “and a shape formed by projecting the projection surface on a sine curve in a plan view from a direction perpendicular to a placement surface of the projector.”, but Tanaka in a similar field of endeavor teaches this limitation as cited in [0076]. 
                 It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Kawamura as taught in Tanaka to provide “and a shape formed by projecting the projection surface on a sine curve in a plan view from a direction perpendicular to a placement surface of the projector” for the purpose that the Tanaka [0076] teaches.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN HAIEM whose telephone number is (571) 270-1048.  The examiner can normally be reached on Mon – Thurs 7:45 – 6:15 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on 571-272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Sean N. Haiem/Examiner, Art Unit 2422                                                                                                                                                                                                        
/JOHN W MILLER/Supervisory Patent Examiner, Art Unit 2422